DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 8/19/2022. Applicant has amended independent claims 1, 6, 11, 20. Applicant has overcome the 35 USC 112 Rejection. However, the rejection is made final for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al., CN 102110853A, in view of Li et al., CN 108461723A.
Regarding claim 1, Hirose et al., teaches an anode material (abstract), comprising: a silicon oxide core (abstract), the silicon oxide being represented by the general formula SiO.sub.x (where x is 0<x<0.5) (abstract; 0050); and a shell (surface; coating section) (abstract; 053), disposed on at least a portion of an outer surface of the silicon oxide core (abstract).


Hirose et al., does not teach wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof.
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to increase the conduction in the structure by increasing the addition of the dopants.Regarding claim 2, Hirose et al., teaches the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.4 (0009).Regarding claim 3, Hirose et al., teaches the thickness L of the shell is about L.</=.3.0 .mu.m (0075). Regarding claim 4, Li et al., teaches the content of M is gradually decreased from the 
outside of the shell to the inside of the shell (0015). 
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to increase the conduction in the structure by increasing the addition of the dopants.
Regarding claim 5, Hirose et al., teaches anode material comprises silicon grains having a size of less than 55 nm (0108).Regarding claim 5, Li Zhe et al., teaches the anode material comprises silicon grains, wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014), and wherein the size D is determined by the Scherrer equation based on the half-peak width of the diffraction peak of Si(111) in an X-ray diffraction analysis. 
Regarding claim 6, Hirose et al., teaches an anode (abstract), comprising an anode current collector (0128) and an anode active material layer (0128), wherein the anode active material layer is located on at least one surface of the current collector (0128), and wherein the anode active material layer comprises an anode material comprising: a silicon oxide core (0048-0050), the silicon oxide being represented by the general formula SiO.sub.x (0<x<2) (0048-0050); and a 
shell (coating) (abstract), disposed on at least a portion of an outer surface of the silicon oxide core (abstract).
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to increase the conduction in the structure by increasing the addition of the dopants.Regarding claim 6, Hirose et al., teaches an anode (abstract), comprising an anode current collector (0128) and an anode active material layer (0128), wherein the anode active material layer is located on at least one surface of the current collector (abstract), and wherein the anode active material layer comprises an anode material comprising: a silicon oxide core (0048-0050), the silicon oxide being represented by the general formula SiO.sub.x (0<x<2) (0048-0050); and a shell (coating) (abstract), disposed on at least a portion of an outer surface of the silicon oxide core (abstract).

Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to increase the conduction in the structure by increasing the addition of the dopants.Regarding claim 7, Hirose et al., teaches the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6  (0009).Regarding claim 8, Hirose et al., teaches the thickness L of the shell is about L.</=.3.0 .mu.m (0075). 
Regarding claim 9, Li  et al., teaches the content of M is gradually decreased from the outside of the shell to the inside of the shell (0015).
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to increase the conduction in the structure by increasing the addition of the dopants.Regarding claim 10, Hirose et al., teaches anode material comprises silicon grains having a size of less than 55 nm (0108).


Regarding claim 10, Li et al., teaches, wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014), and wherein the size D is determined by the Scherrer equation based on the half-peak width of the diffraction peak of Si(111) in an X-ray diffraction analysis. 
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to increase the conduction in the structure by increasing the addition of the dopants.Regarding claim 11, Hirose et al., teaches an electrochemical device (abstract), comprising a cathode, a separator, an electrolyte and an anode, (abstract) wherein the anode comprises an anode current collector (0128) and an anode active material layer (0128), wherein the anode active material layer is located on at least one surface of the current collector (0128), and wherein the anode active material layer comprises an anode material comprising: a silicon oxide core (0048-0050), the silicon oxide being represented by the general formula SiO.sub.x (about 0<x<about 2) (0048-0050); and a shell (coating) (abstract), disposed on at least a portion of an outer surface of the silicon oxide core (abstract).
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to 

increase the conduction in the structure by increasing the addition of the dopants.Regarding claim 12. The electrochemical device according to claim 11, wherein the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.6. Regarding claim 13, Hirose et al., teaches the thickness L of the shell is about L.</=.3.0 .mu.m (0075). 
Regarding claim 14, Li et al., teaches the content of M is gradually decreased from the outside of the shell to the inside of the shell (0015).
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to increase the conduction in the structure by increasing the addition of the dopants.Regarding claim 15, Hirose et al., teaches anode material comprises silicon grains having a size of less than 55 nm (0108).
Li et al., teaches wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014),  and wherein the size D is determined by the Scherrer equation based on the half-peak width of the diffraction peak of Si(111) in an X-ray diffraction analysis. 
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to 

increase the conduction in the structure by increasing the addition of the dopants.Regarding claim 16, Hirose et al., teaches the electrochemical device is a lithium-ion battery (abstract; 0011). Regarding claim 17, Hirose et al., teaches an electronic device (abstract;), comprising an electrochemical device (abstract; 0011), comprising a cathode, a separator, an electrolyte and an anode (abstract), wherein the anode comprises an anode current collector (0128) and an anode active material layer (0128), wherein the anode active material layer is located on at least one surface of the current collector (0128), and wherein the anode active material layer comprises an anode material (0128) comprising: a silicon oxide core (abstract), the silicon oxide being represented by the general formula SiO.sub.x (about 0<x<about 2) (abstract; 0050); and a shell (surface; coating section) (abstract; 053), disposed on at least a portion of an outer surface of the silicon oxide core (abstract).
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015). 
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to increase the conduction in the structure by increasing the addition of the dopants.Regarding claim 18, Hirose et al., teaches the molar ratio of the M to the Si in the anode material is about 0.1 to about 0.4 (0009); teaches the thickness L of the shell is about L.</=.3.0 .mu.m (0075).


Li et al., teaches the content of M is gradually decreased from the outside of the shell to the inside of the shell (0015).
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to increase the conduction in the structure by increasing the addition of the dopants.
Regarding claim 19, Hirose et al., teaches anode material comprises silicon grains having a size of less than 55 nm (0108).Regarding claim 19, Li et al., teaches the anode material comprises silicon grains, wherein the size D of the silicon grains is about 2 nm.ltoreq.D.ltoreq.about 40 nm (0.1-35 nm) (0014),  and wherein the size D is determined by the Scherrer equation based on the half-peak width of the diffraction peak of Si(111) in an X-ray diffraction analysis. Regarding claim 20, Hirose et al., teaches a method for preparing an anode material (abstract) comprising a silicon oxide core (abstract) and a shell (coating; abstract) disposed on at least a portion of an outer surface of the silicon oxide core (abstract), wherein the silicon oxide is represented by the general formula SiO.sub.x (0<x<2) (abstract; 0050).
Li et al., teaches the shell comprises a silicate of M, and M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015) , the method comprising: mixing an M source and a silicon oxide (0018); carrying out a high-temperature treatment on the mixed material in an inert gas atmosphere (0029) at about 1000.degree. C. to about 1400.degree. C. 

(1000-1200 C) (0028); and grinding the material subjected to the high-temperature treatment (0019; 0028; 0030; 0036).
Li et al., teaches wherein the shell comprises a silicate of M, and wherein M is selected from the group consisting of Mg, Ca, Al, Ti, Zn and a combination thereof (0015).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Li et al., into the teachings of Hirose et al., because these dopants (Mg, Ca, Al) can be used to increase the conduction in the structure by increasing the addition of the dopants.

Response to Arguments
Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725